Citation Nr: 0618354	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  04-30 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for depression, claimed 
as secondary to service-connected disability.

2.  Entitlement to a rating in excess of 10 percent for 
ilioinguinal nerve entrapment due to right inguinal 
herniorrhaphy.

3.  Entitlement to a total disability based on individual 
unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty form 
August 1963 to August 1965.  These matters come before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2004 rating decision of the Columbia RO.  In October 2005, 
the veteran testified at a Travel Board hearing before the 
undersigned.  A copy of this transcript is of record.

The veteran initially perfected a claim for an increased 
rating for service-connected right inguinal hernia; however, 
in August 2002, the veteran withdrew his appeal of this 
claim.

The issues of service connection for depression secondary to 
service-connected disability and a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

The Board notes that the veteran testified that the scar from 
his inguinal hernia repair was painful.  To the extent that 
his comment raises a claim for service connection, it is 
referred to the RO for appropriate action.




FINDING OF FACT

The veteran's ilioinguinal nerve entrapment due to right 
inguinal herniorrhaphy produces severe to complete paralysis 
of the ilioinguinal nerve; there is no evidence of recurrence 
of an inguinal hernia.


CONCLUSION OF LAW

A rating in excess of 10 percent for ilioinguinal nerve 
entrapment due to right inguinal herniorrhaphy is not 
warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.114, Diagnostic Codes (Code) 7338, 
8530 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

November 2003 and December 2003 letters (prior to the 
decision on appeal) provided the veteran notice of evidence 
needed to support his increased rating claim (medical 
evidence that would show that his service-connected 
disability had worsened) and advised him of his and VA's 
responsibilities in the development of the claim.  While 
complete notice (specifically, that regarding the rating of 
the disabilities and effective dates of award, and to submit 
relevant evidence in his possession) was not provided prior 
to the initial determination in this matter, the veteran is 
not prejudiced by such notice timing deficiency.  The July 
2004 SOC outlined the regulation implementing the VCAA 
(specifically including the provision that the claimant 
should submit any pertinent evidence in his possession), 
effective dates of awards, and the rating criteria.  The SOC 
also notified the veteran of what the evidence showed, of the 
governing legal criteria, and of the basis for the rating 
assigned and why a higher rating was not warranted.  The 
claim was readjudicated after the veteran received all notice 
necessary for his effective participation in the adjudication 
process, and after he had ample opportunity to respond 
(October 2004 supplemental SOC (SSOC)); he is not prejudiced 
by any notice timing defect.  He is not prejudiced by any 
other technical notice defect that may have occurred along 
the way, nor is it so alleged.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  VA has 
arranged for the veteran to be examined.  Evidentiary 
development is complete to the extent possible.  The veteran 
has not identified any further pertinent records that remain 
outstanding.  VA's duty to assist is also met.  It is not 
prejudicial to the appellant for the Board to proceed with 
appellate review.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).    

II. Factual Background

VA treatment records from May to December 2001 reflect that 
the veteran had a long history of right groin pain that 
radiated down the medial thigh to the knee.  He reported that 
the pain was not constant, but was triggered by movement such 
as bending and leaning forward.  Ultrasound revealed a cystic 
lesion on the groin.  

On November 2001 VA examination, the veteran's complaints 
were consistent with those reported in VA treatment records.  
Examination of the inguinal region revealed that there was no 
capping or protrusion of mass.  On standing, a mass did not 
come out.  The inguinal ring was normal and the cough reflex 
was negative.

On September 2002 VA peripheral nerve examination, strength, 
coordination, sensation, and deep tendon reflexes were all 
still within normal limits.  The examiner commented that the 
veteran's symptoms were consistent with ilioinguinal 
neuropathy on the right side secondary to hernia repair.  

VA treatment records in December 2002 reflect a continuation 
of complaints that were consistent with previous reports.  

A January 2004 letter from Dr. J. H. indicates the veteran 
was evaluated for right inguinal pain due to prior inguinal 
hernia surgery.  The physician indicated that they were not 
able to demonstrate any objective findings of hernia or 
weakness, and there were no dramatic neuropathy type 
symptoms.  Subjectively, the veteran reported symptoms that 
were more or less continuous.  Dr. J. H. believed that the 
veteran did have some persistent neuropathy due to nerve 
entrapment syndrome.  

On January 2004 VA peripheral neuropathy examination, the 
veteran complained of numbness in the right scrotal region, 
right inner part of his leg, and in the upper portion near 
the groin.  He reported that the numbness was painful and was 
accentuated by activities such as climbing stairs and 
prolonged walking.  He believed that his numbness was more 
prominent than in the past.  The examiner commented that the 
numbness occurred in the distribution of the right 
ilioinguinal nerve, which was predominantly a sensory nerve 
and did not have any motor fibers.  On examination, the right 
lower extremity demonstrated a good muscle mass and tone.  
His strength was difficult to assess due to complaints of 
pain when stress was put on quadriceps, femoris, the 
hamstring, the abductor, or the lateral muscles of the legs.  
Sensory examination with pinprick revealed hypoesthesis in 
the distribution of the right ilioinguinal nerve, including 
the right side of the scrotum and right inner surface of the 
leg near the groin.  

At an October 2005 Travel Board hearing, the veteran stated 
that his symptoms worsened through the years and that he had 
a painful scar from prior surgery.  He stated that the nerve 
entrapment limits his daily activities and pain continues 
into the night if he had a difficult day.

III. Legal Criteria and Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 C.F.R. § 4.1.  
In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. §§ 4.2, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

The veteran's ilioinguinal nerve entrapment due to right 
inguinal herniorrhaphy has been rated pursuant to Code 7338-
8530.

38 C.F.R. § 4.124a, Code 8530 provides the rating criteria 
for paralysis of the ilioinguinal nerve.  Severe to complete 
paralysis of the ilioinguinal nerve warrants a maximum 10 
percent rating.  

Since the veteran's disability is currently rated at the 
maximum level under this code, a higher rating can only be 
assigned if the criteria for a rating in excess of 10 percent 
are met under Code 7338.  Under this code, a 10 percent 
rating is assigned when the inguinal hernia is postoperative 
recurrent, readily reducible and well supported by truss or 
belt.  A 30 percent rating is assigned when the inguinal 
hernia is small and postoperative but recurrent; where it is 
inoperable and irremediable, not well supported by truss; or 
where it is not readily reducible.  A 60 percent rating is 
assigned where the inguinal hernia is large, postoperative, 
and recurrent, and is not well supported under ordinary 
conditions and is not readily reducible, when considered 
inoperable.  38 C.F.R. § 4.114, Code 7338.  The record 
clearly reflects that there has been no recurrence of an 
inguinal hernia.  Thus, a higher rating is not warranted 
under this code.

As the preponderance of the evidence indicates that the 
veteran's ilioinguinal nerve entrapment due to right inguinal 
herniorrhaphy warrants no more than a 10 percent rating, the 
claim must be denied.  


ORDER

A rating in excess of 10 percent for ilioinguinal nerve 
entrapment due to right inguinal herniorrhaphy is denied.


REMAND

VA treatment records include assessments from a nurse 
practitioner of depression due to pain and medical problems.  
The veteran has more than one medical problem that produces 
pain.  However, only one of these disorders is service-
connected.  Thus, an opinion is needed to determine whether 
there is a relationship between depression and the service-
connected ilioinguinal nerve entrapment is warranted.

As the outcome of the claim for service connection for 
depression could impact the claim for a TDIU, the two issues 
are inextricably intertwined.  Consequently, the claim for a 
TDIU must be held in abeyance pending a final decision on the 
claim seeking service connection for depression.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of all 
records, not already on file, of 
treatment for depression received by the 
veteran at the Anderson VA Outpatient 
Clinic. 

2.  Arrangements should also be made to 
schedule an examination with a VA 
psychiatrist to determine the likely 
etiology of the veteran's depression.  
The veteran's claims file must be 
available to the examiner for review in 
conjunction with the examination.  The 
physician should provide an opinion as to 
whether it is at least as likely as not 
(i.e., a 50 percent or better 
probability) that the veteran's 
depression was caused or aggravated (and 
if so, to what degree) by the service 
connected ilioinguinal nerve entrapment 
due to right inguinal herniorrhaphy.  The 
physician must explain the rationale for 
all opinions given.

3.  The RO should then review the claims 
for service connection for depression and 
entitlement to a TDIU.  If any remains 
denied, the veteran and his 
representative should be furnished an 
appropriate SSOC and afforded the 
opportunity to respond.  The case should 
then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


